Citation Nr: 0008098	
Decision Date: 03/27/00    Archive Date: 03/29/00

DOCKET NO.  97-17 516A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance.  

2.  Entitlement to special monthly compensation at the 
housebound rate.  


REPRESENTATION

Appellant represented by:	Daniel D. Wedemeyer, Attorney 
at Law


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel




INTRODUCTION

The appellant had active service from August 1965 to January 
1966 and from May 1968 to November 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 1994 rating decision of the Department of 
Veterans Affairs (VA) Los Angeles Regional Office (RO) which 
denied the claims of entitlement to special monthly 
compensation based on the need for regular aid and attendance 
of another person and special monthly compensation at the 
housebound rate.  The appellant disagreed and this appeal 
ensued.  

When the appellant initiated his claims the late William G. 
Smith, Attorney at Law, represented him.  Recently, the 
private attorney identified on the title page of this 
decision began to represent the appellant.  

Since the most recent statement of the case, issued to the 
appellant in June 1997, the appellant's representative 
submitted two additional relevant documents to the Board, a 
February 2000 lay statement and a February 2000 psychiatric 
statement.  Any pertinent evidence submitted by the appellant 
or his representative and accepted by the Board must be 
referred to the RO for review, unless the appellant or 
representative waives this procedural right in writing.  
38 C.F.R. § 20.1304(c).  In this case, the appellant's 
representative forwarded this evidence under cover of letters 
waiving initial consideration by the RO.  


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the appeal has been obtained by the 
RO.  

2.  The appellant's service-connected disabilities render him 
in need of the regular aid and attendance of another 
individual.  


CONCLUSION OF LAW

The criteria for special monthly compensation based on the 
need for regular aid and attendance are met.  38 U.S.C.A. 
§§ 1114(k)&(l), 1155, 5107(a) (West 1991); 38 C.F.R. 
§§ 3.350, 3.352 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The claim of entitlement to special monthly compensation 
based on the need for regular aid and attendance of another 
is well grounded, as it is not inherently implausible.  See 
Drosky v. Brown, 10 Vet. App. 251, 254 (1997); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992) (contention of an 
increase in disability severity renders claim well grounded).  
VA has satisfied its duty to assist the appellant in the 
development of facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  On review, the Board sees no areas in which 
further development may be fruitful.  

When the appellant filed his claim seeking special monthly 
compensation based on the need for regular aid and attendance 
in June 1992, service connection had been established for 
schizophrenia (assigned a 100 percent evaluation), a left 
knee disability (rated 10 percent disabling), and 
folliculitis barbae, rated zero percent.  Increased 
compensation is payable by reason of need for aid and 
attendance or for being bedridden.  38 U.S.C.A. § 1114(l); 
38 C.F.R. §§ 3.350(b)(3) & (4), 3.352(a).  

The following will be accorded consideration in determining 
the need for regular aid and attendance: inability of 
claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his daily environment.  38 C.F.R. § 3.352(a).

"Bedridden" will be a proper basis for the determination.  
For the purpose of this paragraph, "bedridden" will be that 
condition which, through its essential character, actually 
requires that the claimant remain in bed.  The fact that 
claimant has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable rating 
may be made.  The particular personal functions that the 
veteran is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  Determinations that the veteran is 
so helpless as to be in need of regular aid and attendance 
will not be based solely upon an opinion that the claimant's 
condition is such as would require him to be in bed.  They 
must be based on the actual requirement of personal 
assistance from others.  38 C.F.R. § 3.352(a).  

The performance of the necessary aid and attendance service 
by a relative of the beneficiary or other member of his 
household will not prevent the granting of the additional 
allowance.  38 C.F.R. § 3.352(c).  

The relevant evidence of record, consisting of private 
psychiatrists statement in November 1992 and February 2000, 
an April 1994 VA examination and social/industrial survey, 
and a February 2000 statement by the appellant's companion, 
does not indicate that the appellant must actually remain in 
bed.  Thus, the Board cannot conclude that he is bedridden.  
Nor does this evidence indicate that he has a prosthetic or 
orthopedic appliance requiring frequent need of adjustment.  
Therefore, to qualify for special monthly compensation the 
evidence of record must address whether the appellant can 
dress or undress himself, keep himself ordinarily clean and 
presentable, feed himself, attend to the wants of nature, or 
protect himself from hazards or dangers incident to his daily 
environment.  

The appellant's companion indicated in her February 2000 
statement that she had lived with him for about 30 years, and 
she described herself as his primary caretaker.  She stated 
that she provided for all of his basic needs, including 
cooking, bathing, dressing, and cleaning, and took him to 
psychiatrists, assisted him in claiming VA benefits, and 
watched him so that he would not harm himself.  She concluded 
that he could not be left unattended, that he needed aid and 
attendance from her on a constant basis, and that she did not 
feel that he could perform these tasks alone.  

Supporting the statement of the appellant's companion, a 
private psychiatrist explained in February 2000 that the 
appellant resided with a caretaker whose presence was 
necessary for him to negotiate day-to-day living.  He noted 
that the appellant had considerable difficulty dressing 
himself without assistance, sometimes forgot to bath unless 
prompted or assisted, and needed someone with whom to attend 
psychiatric sessions.  The psychiatrist remarked that the 
caretaker had to clean, prepare and cook meals, and remind 
the appellant to take his medication.  Although the statement 
indicated that the appellant could attend to the wants of 
nature without assistance, his personal hygiene was described 
as not thorough.  The psychiatrist concluded that the 
appellant could not function alone and was in need of 
constant supervision and assistance on a daily basis.  

These findings correspond with those of the April 1994 VA 
examination, which found that the appellant required 
supervision in taking medication, preparing meals, dressing, 
and attending to personal needs.  They also agree with 
another private psychiatrist's November 1992 report that the 
appellant always needed someone with whom he could attend 
psychiatric sessions.  These findings satisfy the criteria 
set forth at 38 C.F.R. § 3.352(a) for special monthly 
compensation based on the need for regular aid and attendance 
of another.  For these reasons, the Board believes that the 
evidence supports the claim of entitlement to special monthly 
compensation based on the need for regular aid and attendance 
of another individual.  



ORDER

Entitlement to special monthly compensation based on the need 
for regular aid and attendance is granted.  


REMAND

The appellant also seeks entitlement to a special monthly 
compensation based on his claimed housebound status.  The 
special monthly compensation provided by 38 U.S.C.A. 
§ 1114(s) is payable where a claimant has a single service-
connected disability, rated as 100 percent and, 

(1)  Has additional service-connected disability or 
disabilities independently ratable at 60 percent, 
separate and distinct from the 100 percent service-
connected disability and involving different 
anatomical segments or bodily systems, or 

(2)  Is permanently housebound by reason of 
service-connected disability or disabilities.  This 
requirement is met when the veteran is 
substantially confined as a direct result of 
service-connected disabilities to his or her 
dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical areas, 
and it is reasonably certain that the disability or 
disabilities and resultant confinement will 
continue throughout his or her lifetime.  38 C.F.R. 
§ 3.350(i).  

The record indicates that the appellant has a service-
connected disability, schizophrenia, rated 100 percent 
disabling.  The evidence of record includes comments in the 
April 1994 VA examination report and the February 2000 
private psychiatrist's statement to the effect that the 
appellant was confined to his residence secondary to paranoia 
or suspiciousness.  However, the record also indicates that 
he apparently leaves his residence to take walks and for 
psychiatric treatment.  Thus, the evidence is inconclusive as 
to whether he is housebound as that term is defined in 
38 C.F.R. § 3.350(i).  

To clarify this matter, the claim is REMANDED for the 
following development:

1.  The appellant should be afforded a 
VA Examination for Housebound Status.  
The claims folder and a copy of this 
Remand must be made available to the 
examiner for review in conjunction with 
the examination.  The examiner should 
specifically assess whether the appellant 
is substantially confined as a direct 
result of service-connected disability to 
his dwelling and the immediate premises 
and whether it is reasonably certain that 
the disability or disabilities and 
resultant confinement will continue 
throughout his lifetime.  

2.  When the aforementioned development 
has been completed, the RO should review 
the record to ensure it is in compliance 
with this REMAND.  If not, the RO should 
undertake remedial action before 
returning the claim to the Board.  See 
Stegall v. West, 11 Vet. App. 268, 270-71 
(1998) (appellant is entitled to 
compliance with the Board's remand 
directives).  

After the development requested above has been completed to 
the extent possible, the RO should again review the record.  
If any benefit sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the appellant 
and his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond.  
Thereafter, the case should be returned to the Board.  The 
appellant has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


		
	J. F. Gough
	Member, Board of Veterans' Appeals

 



